Title: To James Madison from Charles Pinckney, 20 December 1802
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
December 20: 1802 In Rome
I had the pleasure of Writing you from Leghorn announcing to you my arrival in Italy. Since this I have been in Florence & Pisa & am now in Rome. Knowing your sincere friendship for me I venture again to inclose you a letter I have Written to my Daughter sketching my Tour thus far, & I send it to You, Open, requesting you when You have read it to seal the letter it is in directed to my friends Mr Doyley & Mr Freneau & to have it put in the Post for Charleston. Recollect this letter is not intended, or is it such a one as I should probably write to a philosopher or a statesman. It is Written for a little girl of 11 or 12 whom I love very much & for the female friends about her, but believing that it was possible You might not be altogether unentertained by see[i]ng a sketch of my movements so far, I ventured to send them to you for your perusal & should you suppose it will be agreeable to the President to read them also I will thank you to shew them to him, under the same conditions as I send them to you—that is Written not for the supreme Executive of a great country but a little girl & her female friends with whom she lives. You will please, put her letter open in the one to Mr: Doyley & Freneau & seal their’s with a Wafer & some Wax.
I found the Consul for Rome was gone to America & his father who acts speaks only Italian. From him & the Consuls at Leghorn & Naples I shall obtain all the assistance in their power in enabling me to furnish you with the commercial intelligence I wish from this country. Grain at present is astonishingly high & the millions of poor with which Italy abounds are in the greatest want. All the Crops here & in Sicily are lost & Grain must be high. Malta is still posessed by the British & the Indemnities are not arranged. All Europe keeps armed & arming & from the great court paid to Russia she is said in fact to hold the balance in her hands. If I find a frigate or some good Vessel going from Naples down the Mediterranean, I am hopeful to be in Spain in January & by the time the King gets back to Madrid. Please present me affectionately & very respectfully to the President & our friends at Washington & believe me Dear Sir With affectionate respect & esteem Yours Truly
Charles Pinckney
 

   
   RC (DLC).



   
   Pinckney to JM, 28 Nov. 1802.



   
   John Baptiste Sartori had left his father, Charles, in charge of the consulate (Sartori to JM, 25 Dec. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:340 and n. 1).


